DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of a certified copy of FR 1103155 filed October 14, 2011 as required by 37 CFR 1.55 in the parent case US App No. 13/651,002.
Applicant’s claims to priority of US Provisional 61/547,289 filed October 14, 2011 is acknowledged. It is also acknowledged that the instant case is a divisional of 13/651,002 filed October 12, 2012.
Claim Status
	Claims 1-3, 5-11, 13-20 are amended. Claims 1-20 are under examination. 
Withdrawn Abstract Objections
The abstract of the disclosure is objected to because 
In line 3 “1,0% Mg” should use a “.” (period) and not a “,” (comma).
It uses legal phraseology such as “comprising” in line 2, “said element” in line 5.
It contains more than 150 words.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
Withdrawn Specification Objections
The following specification objections are withdrawn due to amendment:
 [0027] line 2 typographical error “finction”.
[0032] line 6 missing punctuation in “Rp02”.
[0054] line 3 space in number “1 53”
[0075] line 3 typographical error “ans”.
Inconsistent use of “.”and “,”.
Inconsistent use of “W temper” and “W-temper”.
Inconsistent use of “E%” and “A%”.
Withdrawn Claim Objections
The following claim objections are withdrawn due to amendment:
Claim 1 step a) line 1 “preparing a molten metal bath comprising aluminum, said molten bath comprising”. 
Claim 1 step g) line 2 “for from 0.1 to 13 hours”.  
Claim 2 line 2 “150 C”.
Claims 5-9 the inconsistent language. 
Claim 8 line 3 “in an amount of is less than 0.4%”.
Claim 11 line 2 “in generalized manner”.
Claim 13 line 7 “with a property selected from the group consisting of”.
Claim 14 line 3 “by at least 5%,”.
Claim 15 line 6 “Kapp in the T-L direction at least 160 MPa√m”.
Claim 15 line 7 “Keff in the T-L direction at least 200 MPa√m”.
Claim 17 line 4 “for from 0.1 to 13 hours”.  
Claim 17 lines 5-6 “a T8 temper an O temper or a W temper”.
Claim 19 step g) line 2 “for from 1 to 5 hours”.  
Claim 20 line 2 “zinc is present in an amount of is less than 0.2% by weight”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to amendment:
Claim 1 step d) “hot rolling said rolling ingot”. 
Claim 1 steps f) and g) “said sheet”.
Claim 3 line 1, claim 10 lines 2 and 4, in claim 17 line 3, and claim 19 line 2 “said sheet” and claim 16 line 2 “the sheet”.
Claim 5 line 1 “wherein copper is present in an amount of”.
Claim 6 line 1 “wherein lithium is present in an amount of”. 
Claim 7 line 1 “wherein magnesium is present in an amount of”. 
Claim 8 lines 1-2 “wherein silver is present in an amount of” and lines 2-3 “zinc is present in an amount of”. 
Claim 9 line 1 "the alloy".
Claim 14 line 2 “essentially equal to”.
Claim 15 line 1 “said sheet” and claim 14 line 1 and claim 18 line 1 “the sheet”.
Claim 15 “said sheet is a AA2198 alloy sheet”.
Claim 15 lines 2-3 “after artificial aging to a T8 temper”.
Claim 17 line 6 “before 3 dimensional forming of said flat-rolled product”.
Claim 18 lines 1-3 “The process according to claim 10, wherein the sheet …which has been formed after a short heat-treatment”.
Claim 18 lines 1-3 “the sheet is an AA2198 alloy sheet with a thickness of between 0.5 and 15 mm, which has been formed after a short heat-treatment”.
Claim 18 lines 2-3 “which has been formed after a short heat-treatment and without including an O temper or a W temper”.
Response to Arguments
Bes
Applicant’s arguments, see page 14 “B”, filed October 5, 2020, with respect to Bes have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues that Bes teaches higher yield strength and lower elongation for its alloys than claimed and that aging at 140-170°C for 5 to 30 hours results in a T8 temper (Bes [0051]), where the resulting yield strength is higher than 440 MPa (Bes [0054]) and the examples do not disclose mechanical properties that exhibit a yield strength or elongation with the claimed range (Bes Tables 6, 9, and 11).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes and further in view of Dubost
Applicant’s arguments, see pages 16-17, filed October 5, 2020, with respect to Rioja ‘859 in view of either one of Rioja ‘870 or Bes and further in view of Dubost have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues that neither Bes nor Rioja ‘859 teach the claimed two steps of deformation between two steps of aging and that Dubost teaches plastic deformation before principal aging or pre-aging (Dubost 3:36-41).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes
Applicant's arguments filed October 5, 2020 with respect to Rioja ‘859 in view of either one of Rioja ‘870 or Bes have been fully considered but they are not persuasive.
	The applicant argues Rioja ‘859 or Rioja ‘870 both teach obtaining high yield strength (Rioja ‘859 4:54-55 and Rioja ‘870 6:4-13) as high as 95 ksi, and the examples in Rioja ‘859 disclose mechanical properties which do not exhibit a yield strength or elongation within the claimed range.
	The examiner respectfully disagrees. The teaching of high yield strength of 95 ksi is taught by Rioja ‘870 after the alloy has been worked and artificially aged (Rioja ‘870 6:4-15). In contrast, the rejection of Rioja ‘859 in view of Rioja ‘870 teaches the claimed step g) short heat treatment as the first aging step in a two-step aging process (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, and 4:1-12). The properties presented in Rioja ‘859 are after completion of the two-step aging process, and not after the first aging step as recited in claim 1. The composition and processes of Rioja ‘859 in view of Rioja ‘870 or Bes (Rioja ’859 1:60-68, 2:1-8 and 50-66, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) are substantially similar to the processes of the invention (i.e. preparing, casting, optionally homogenizing, hot rolling, optionally cold rolling, flattening and/or stretching, and short heat-treatment) such that it appears the product of the process of the prior art is substantially similar to the product claimed, including the properties recited in amended claim 1.
Unexpected Results
Applicant's arguments filed October 5, 2020 with respect to unexpected results have been fully considered but they are not persuasive.
	The applicant argues that surprisingly the mechanical properties obtained following short heat-treatment are stable over time where the short heat treatment simplifies the manufacturing process and results in a balance between mechanical resistance and damage tolerance that is at least identical or even improved due to the process of the invention (instant specification Examples 1, 2, 4 and [0060]). 
	Bes and Rioja ‘859 or Rioja ‘859 and either one of Rioja ‘870 or Bes teach a multiple step aging process where the first step is preferably performed at 275 to 350 °F (°C) for 1 to 50 hours (Rioja ‘859 4:3-18). The conditions of the first step of the multiple step aging process overlaps with the instantly claimed short heat-treatment temperature and time such that a prima facie case of obviousness exists. MPEP 2144.05(I). Since the composition and processes of the prior art are substantially similar to those of the instantly claimed invention, then the product is substantially similar, including the properties after the short heat treatment. Evidence that the claimed properties do not result from the first step aging process in Rioja ‘859 or to establish the criticality of the short heat-treatment over the teachings in Rioja ‘859 have not been presented. MPEP 716.02(d)(II). Further, Rioja ‘859 teaches the two step aging practice provides significantly higher fracture toughness values for equivalent elevated yield stress values (4:54-68 and Fig. 3). Similarly, the instant specification recites that mechanical resistance (i.e. yield stress) and damage tolerance (i.e. fracture toughness) are at least identical or even improved due to the process of the invention (Instant Specification [0034]) where the tensile yield strength is high and the toughness does not decrease significantly (Instant Specification [0060]). Expected beneficial results are evidence of obviousness. MPEP 716.02(c)(II).
Double Patenting
Applicant's arguments filed October 5, 2020 with respect to double patenting have been fully considered but they are not persuasive.
The applicant argues that in light of claim amendment, US 10,400,313 does not teach the properties amended into claim 1 from previous claim 13.
	The examiner respectfully disagrees. US ‘313 teaches a composition and process that overlap with those instantly claimed (claim 1). Since the composition and process of US ‘313 are substantially similar to the instantly claimed invention, then the product of the process is also substantially similar, including the properties amended into claim 1 from previous claim 13.
New Grounds
	In light of claim amendment and upon further consideration, new grounds of rejection of claim 1 is made over Bes and Rioja ‘859 and new grounds of rejection of claim 10 is made over Bes and Rioja ‘859 in view of either one of Di Russo or Nock, Jr and over Rioja ‘859, either one of Rioja ‘870 and Bes, and either one of Di Russo or Nock, Jr.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Lines 2-4 recite “at least one property selected from the group consisting of: (iii)… and (iv)”. The list starts at (iii) (i.e. 3). It is customary to start lists at (i) (i.e. 1).  
Lines 5-6 recite “at least one property selected from the group consisting of (3)…and (4)”. The list starts at 3. It is customary to start lists at 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 line 21 “after 0 to 50 days of short heat-treatment” renders the claim indefinite. Emphasis added. Step g) requires “performing short heat-treatment…for 0.1 to 13 hours”. The language of line 21 requires 0 to 50 days of short heat-treatment. It is unclear if short heat-treatment is required to be performed for 0.1 to 13 hours or 0 to 50 days. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring short heat-treatment of 0.1 to 13 hours as recited in step g) and the recited properties are present in the sheet for 0 to 50 days after completion of the short heat-treatment as supported by claim 13.
In claim 15 lines 1-3 “after step i)…after being subject to an artificial aging to a T8 temper” renders the claim indefinite. It is unclear whether the aging treatment of step i) is being limited to artificial aging to a T8 temper or if claim 15 requires the process to additionally include an artificial aging to a T8 temper. For the purpose of examination claim 15 will be given the broadest reasonable interpretation of requiring artificial aging to a T8 temper either as part of or separate from step i).
In claim 16 line 2 “capable of being used for manufacture of an aircraft structural element” renders the claim indefinite. It is unclear how claim 16 further limits claim 10 and what determines whether or not the sheet is capable of being use for manufacture of an aircraft structural element. For the purpose of examination claim 16 will be given the broadest reasonable interpretation of any sheet manufactured by the process of claim 10 also being capable for use for manufacture of an aircraft structural element. 
In claim 17 lines 1-4 “process according to claim 1 comprising (g)…” renders the claim indefinite. It is unclear whether the process of claim 17 is meant to further limit step g) of claim 1 that recites a short heat-treatment or if claim 17 is adding an additional step (g) to the process of claim 1. For the purpose of examination claim 17 will be given the broadest reasonable interpretation of further limiting step g) recited in claim 1.
Claims 2-14, 19, and 20 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bes (US 2008/0289728) and Rioja ‘859 (US 5,076,859).
Regarding claim 1, Bes teaches a method for manufacturing an aluminum alloy useful in the aerospace industry ([0003]) comprising casting an ingot ([0048]) with a composition that overlaps with that instantly claimed (i.e. steps a and b) (Table I and [0038]-[0046]), homogenizing (i.e. step c) ([0048]), hot rolling (i.e. step d), solution heat treating, quenching (i.e. step e) ([0049]), and stretching from 1 to 5% (i.e. step f) ([0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Bes teaches a two-step aging process with a pre-aging step and a final heat treatment ([0051]), but is silent to performing a short heat-treatment to obtain the claimed composition of yield strength and elongation properties.
Rioja ‘859 teaches a heat treatment of lithium-containing aluminum base alloy to provide enhanced combinational high strength and high fracture toughness properties (1:6-10, 4:54-68, and Fig. 3) comprising a multiple step aging treatment with a first step at a high temperature aging for a short period (1:60-68) of preferably 275 to 350 °F (135 to 177°C) for 1 to 50 hours (4:3-35 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the aging of Bes ([0051]) as a multiple step aging treatment with a first step at 275 to 350°F (135 to 177°C) for 1 to 50 hours because it improves combinational high yield strength and high fracture toughness showing significantly higher fracture toughness values for equivalent elevated yield stress values (Rioja ‘859 1:6-10, 4:54-68, and Fig. 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Bes and Rioja ‘859 teach a composition (Bes Table I and [0038]-[0046]) and processes (i.e. casting, homogenizing, hot rolling, solution heating, quenching, stretching, and short heat-treatment; Bes [0048]-[0050]; Rioja ‘859 1:60-68, 4:3-35, and Fig. 1) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including after 0 to 50 days of short heat-treatment, the sheet obtained after step g) comprises a combination of: at least one property selected from the group consisting of: (i) Rp0.2(L) of at least 220 MPa and less than 290 MPa and (ii) Rp0.2(LT) of at least 200 MPa and less than 270 MPa, and at least one property selected from the group consisting of (1) A% (L) at least 14% and (2) A % at least 24%.
Element
Claim 1
Claims 5-9, 20
AA2198
Bes Table I Most Preferred [0038]-[0046]
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
3.1 – 3.3
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1
0.9 – 1.1
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0.2 – 0.4
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
0.2 – 0.4
Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
-
Fe+Si
At most 0.20

Fe: 0.10 max
Si: 0.08 max
Fe: limited to about 0.1
Si: limited to about 0.1
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0.09 – 0.13
0.05 – 0.8
0.05 – 0.3
0.05 – 0.3
0.05 – 0.5
0.05 – 0.15
Other
At most 0.05 each; at most 0.15 total
-
0.05 max each;
0.15 max total
-
Al
Remainder
-
Remainder
Balance


Regarding claims 2 and 19, Rioja ‘859 teaches a multiple step aging treatment to provide enhanced combinational high strength and high fracture toughness properties (1:6-10, 4:54-68, and Fig. 3) with a first step at a high temperature aging for a short period (1:60-68) of preferably 275 to 350 °F (135 to 177°C) for 1 to 50 hours (4:3-35 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Bes teaches a hot rolled sheet thickness of 4 to 12 mm ([0034], [0040], and [0049]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Bes teaches stretching from 1 to 5% ([0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Bes teaches a most preferred Cu content of 3.1 – 3.3 wt% (Table I and [0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 6, Bes teaches a most preferred Li content of 0.9 – 1.1 wt% (Table I and [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Bes teaches a most preferred Mg content of 0.2 – 0.4 wt% (Table I and [0046]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 8 and 20, Bes teaches a most preferred Ag content of 0.2 – 0.4 wt% (Table I and [0045]) and is silent to the occurrence of Zn (i.e. 0 wt% Zn) ([0036]-[0046]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Bes teaches more preferred 0.09 to 0.13 wt% Zr, preferably 0.05 to 0.15 wt% Ti, and only at least one grain refiner of Zr, Mn, Cr, Sc, Hf, and Ti is included ([0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 13, Bes and Rioja ‘859 teach a composition (Bes Table I and [0038]-[0046]) and processes (i.e. casting, homogenizing, hot rolling, solution heating, quenching, stretching, and short heat-treatment; Bes [0048]-[0050]; Rioja ‘859 1:60-68, 4:3-35, and Fig. 1) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including from 0 to 50 days after short heat-treatment, the sheet further comprises a combination of at least one property selected from the group consisting of: (iii) Rm(L) of at least 340 MPa and (iv) Rm(LT) of at least 320 MPa, and at least one property selected from the group consisting of (3) Rm/Rp0.2(L) of at least 1.40 and (4) Rm/Rp0.2(LT) of at least 1.45. 
Regarding claim 14, Rioja ‘859 teaches the two step aging process provides significantly higher fracture toughness values for equivalent elevated yield stress values than a single step aging process (4:53-68 and Fig. 3). Rioja ‘859 teaches for a tensile yield strength of about 72.5 ksi the fracture toughness is about 56 ksi for a single step aging and about 64 ksi for a two-step aging (i.e. an increase in fracture toughness of about 14%, (64-56)/56*100) and for a yield strength of about 76 ksi the fracture toughness is about 36 ksi for a single step aging and about 60 ksi for a two-step aging (i.e. an increase in fracture toughness of about 67%, (60-36)/36*100) (Fig. 3). 
Regarding claim 15, Bes and Rioja ‘859 teaches a hot rolled sheet thickness of 4 to 12 mm (Bes [0034], [0040], and [0049]) with a composition that overlaps with AA2198 (Bes Table I and [0038]-[0046]) that undergoes a multiple step aging process comprising after the first step (i.e. additional deformation of 0%) a second stage heat treatment from 100 to 330 °F (38 to 166 °C) for 1 to 1000 hours (i.e. an aging treatment ranging from 130 to 170°C for 5 to 100 hours) (Rioja ‘859 4:3-18) where the final aging step (i.e. second stage heat treatment) performed at 140 to 170°C for 5 to 30 hours results in a T8 temper (Bes [0051]) that forms a product with advantageous tensile yield strength, ultimate tensile strength, and fracture toughness properties, including Rp0.2(L) of even better at least 460 MPa, Rp0.2(LT) of even better at least 490 MPa, Kapp in the T-L direction of even better at least 140 MPa√m, Keff in the T-L direction of preferentially at least 150 MPa√m , and delta aeff(max) in the T-L direction of preferentially at least 40 mm (Bes [0051] and [0053]-[0062]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 16, Bes teaches an aluminum alloy for use in the aerospace industry such as fuselage applications (Bes [0003]).
Regarding claim 17, Rioja ‘859 teaches a multiple step aging process comprising a first step at a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The first step is not taught to be a T8 temper, an O temper, or a W temper. 
Regarding claim 18, Bes and Rioja ‘859 teach a hot rolled sheet thickness of 4 to 12 mm (Bes [0034], [0040], and [0049]) and a composition that overlaps with AA2198 (Bes Table I and [0038]-[0046]) that undergoes a multiple step aging process (Bes [0051]; Rioja ‘859 1:60-68, 2:1-8, 3:64-68, and 4:1-12). The heat treatment steps in Bes and Rioja ‘859 are not taught to be an O temper or a W temper.
Claims 10-12, 14-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bes (US 2008/0289728) and Rioja ‘859 (US 5,076,859) as applied to claim 1 above, and further in view of either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576).
Regarding claim 10, Bes teaches a two-step aging process with a pre-aging step and a final heat treatment ([0051]), but is silent to the temperature and time of the two aging treatment steps (step i).
Rioja ‘859 teaches a method for manufacturing aluminum alloys for aircraft use (1:13-15) with a lithium-containing aluminum base alloy composition (2:50-66) manufactured by conventional solution heat treatment, quenching, and cold working (3:30-44 and 63-68) followed by a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Bes to perform a multiple step aging treatment comprising a first step at 121 to 218°C for 1 to 50 hours and a second step at 38 to 166°C for 1 to 1000 hours because it enhances the combination of high strength and high fracture toughness and is an economic process (Rioja ‘859 1:60-68, 2:9-13, and 3:29-44). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Bes and Rioja ‘859 are silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Bes and Rioja ‘859 to include plastic deformation of not below 5% between the first and second aging steps because it forms in the material a high density and homogeneous distribution of dislocations network while retaining after deformation the possibility of a hardening due to aging (Di Russo 2:36-43).
As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Bes and Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 11, Di Russo teaches plastic deformation, H, of not below 5 percent (2:1-50).
As an alternative to Di Russo, Nock, Jr teaches cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, Di Russo teaches plastic deformation H includes drawing (4:67 and 5:1).
As an alternative to Di Russo, Nock, Jr teaches cold working by straightening or bending (1-2:54-55 and 2-1:1-6).
Regarding claim 14, Bes and Rioja ‘859 teach the multiple step aging process enhances the combination of high strength and high fracture toughness with minimal or little sacrifice in the fracture toughness (Rioja ‘859 1:60-68, 2:9-13, and 3:29-44) where comparison of a two-step aging process to a one-step aging process shows increased (L) tensile yield strength (i.e. a tensile yield strength Rp0.2(L) at least essentially equal to tensile yield strength by a process not comprising said short heat-treatment) and increased fracture toughness (Rioja ‘859 4:53-68 and Fig. 3). In Rioja ‘859 Fig. 3 for the same (L) tensile yield strength, the fracture toughness increase is more than 5% as evidenced by the below table. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
(L) Tensile Yield Strength
One-Step Aging Fracture Toughness
Two-Step Aging Fracture Toughness
% increase from one-step to two-step aging process
72.5
56
64
14%
73
38
60
58%
77.3
16
62
287%


Regarding claim 15, Bes and Rioja ‘859 teaches a composition that overlaps with that instantly claimed (i.e. an AA 2198 alloy) (Table I and [0038]-[0046]) with a hot rolled sheet thickness of 4 to 12 mm (i.e. a thickness of from 0.5 to 15 mm) ([0034], [0040], and [0049]) that undergoes a multiple step aging process comprising after the first step (i.e. additional deformation of 0%) a second stage heat treatment from 100 to 330 °F (38 to 166 °C) for 1 to 1000 hours (i.e. an aging treatment ranging from 130 to 170°C for 5 to 100 hours) (Rioja ‘859 4:3-18) where the final aging step (i.e. second stage heat treatment) at 140 to 170°C for 5 to 30 hours to result in a T8 temper (Bes [0051]) that forms a product with advantageous tensile yield strength, ultimate tensile strength, and fracture toughness properties, including Rp0.2(L) of even better at least 460 MPa, Rp0.2(LT) of even better at least 490 MPa, Kapp in the T-L direction of even better at least 140 MPa√m, Keff in the T-L direction of preferentially at least 150 MPa√m , and delta aeff(max) in the T-L direction of preferentially at least 40 mm (Bes [0051] and [0053]-[0062]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Regarding claim 16, Bes teaches the aluminum alloy is useful in the aerospace industry and is suitable for use in fuselage applications ([0003]).
Regarding claim 18, Bes teaches a composition that overlaps with that instantly claimed (i.e. an AA 2198 alloy) (Table I and [0038]-[0046]) with a hot rolled sheet thickness of 4 to 12 mm (i.e. a thickness of from 0.5 to 15 mm) ([0034], [0040], and [0049]) formed by a short heat-treatment ([0051]). Bes and Rioja ‘859 are silent an O temper or a W temper, indicating the short heat-treatment does not include either temper.
Claims 1-9, 13, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728).
Regarding claim 1, Rioja ‘859 teaches reduced density aluminum alloys for aircraft use (1:13-15) with a composition that overlaps with that instantly claimed (2:50-66) manufactured by conventional solution heat treatment and quenching (i.e. step e) and cold working (i.e. step f) (3:63) then a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 1
Claims 5-9, 20
AA2198
Rioja ‘859 Broad 2:50-60
Rioja ‘859 Desirable 2:61-66
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
Up to 5.0
0.6 – 4.0
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1 
0.2 – 5.0
1.0 – 3.0
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0 – 5.0
0.2 – 2.5
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
0 – 2 
0.2 – 0.8
Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
0 – 9.0
0.2 – 11 
Fe+Si
At most 0.20
-
Fe: 0.10 max
Si: 0.08 max
Fe: 0.5 max
Si: 0.5 max
-
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0 – 1.0
0 – 1.0
-
-
-
-


-
0.1 – 0.8
-
-
-
-
Other
At most 0.05 each; at most 0.15 total
-
At most 0.05 each; at most 0.15 total
0.25 each; 0.5 total
-
Al
Remainder
-
Remainder
Balance
Balance


Rioja ‘859 is silent to preparing a molten metal bath, casting a rolling ingot, hot rolling, and the amount of cumulated deformation during the flattening and/or stretching.
Rioja ‘870 teaches a method for producing lithium containing aluminum base alloys (1:5-10) comprising providing the alloy as an ingot by casting (i.e. steps a and b), homogenizing (i.e. step c) (4:40-68), hot rolling into a sheet (i.e. step d), solution heat treatment (5:all), quenching (i.e. step e) (6:1-3) and stretching at 2% (i.e. step f) (6:54-61 and Fig. 1) then performing multiple aging steps with stretching after part of such multiple aging steps (6:24-28).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to manufacture the sheet of Rioja ‘859 using the process of Rioja ‘870 because it’s a conventional process known by Rioja (i.e. the same inventor) to form a lithium containing aluminum base alloy sheet (Rioja ‘859 1:6-10; Rioja ‘870 1:5-10) where this preparation process contributes to providing the most desirable characteristics of both strength and fracture toughness (Rioja ‘870 4:40-45).
As an alternative to Rioja ‘870, Bes teaches a method of manufacturing an aluminum alloy ([0003]) comprising casting an ingot (i.e. step b) ([0048]), homogenizing (i.e. step c) ([0048]), hot rolling (i.e. step d), solution heat treating, quenching (i.e. step e) ([0049]), and stretching from 1 to 5% (i.e. step f) ([0050]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Rioja ‘859 to manufacture the alloy for the multiple step aging process using the process taught by Bes because the process of Bes is a conventional process known for forming aluminum alloys for use in the aerospace industry (Bes [0003]; Rioja ‘859 1:6-10 and 22-26) where the homogenization step improves fracture toughness performance in some instances (Bes [0048]) and stretching of 1 to 5% to prevent fracture toughness from decreasing and to prevent industrial difficult such as a high ratio of defective parts or difficult forming, both which increase the cost of the product (Bes [0050]).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including after 0 to 50 days of short heat-treatment, the sheet obtained after step g) comprises a combination of: at least one property selected from the group consisting of: (i) Rp0.2(L) of at least 220 MPa and less than 290 MPa and (ii) Rp0.2(LT) of at least 200 MPa and less than 270 MPa, and at least one property selected from the group consisting of (1) A% (L) at least 14% and (2) A % at least 24%. 
Regarding claim 2, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121 to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Rioja ‘859 teaches sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Rioja ‘859 in view of Rioja ‘870 teaches cold working (Rioja ‘859 3:34-41 and 59-62) with 2% stretch (Rioja ‘870 6:54-61 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Alternatively, Rioja ‘859 in view of Bes teaches cold working (Rioja ‘859 3:34-41) from 1 to 5% where above 5% fracture toughness tends to decrease, industrial difficulties such as a high ratio of defective parts of difficult forming could be encountered, which increase the cost of the product (Bes [0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Rioja ‘859 teaches up to 5.0 wt% Cu (2:50-60) and more desirably 0.6 to 4.0 wt% Cu (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).	
Regarding claim 6, Rioja ‘859 teaches 0.2 to 5.0 wt% Li (2:50-60) and more desirably 1.0 -3.0 wt% Li (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Rioja ‘859 teaches 0 to 5.0 wt% Mg (2:50-60) and more desirably 0.2 to 2.5 wt% Mg (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 8, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag and 0.2 to 11 wt% Zn (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Rioja ‘859 teaches 0 to 1.0 wt% Zr and 0 to 1.0 wt% Mn (2:50-60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the presence of Ti.
Rioja ‘870 teaches a lithium containing aluminum base alloy (1:6-10) comprising 0.05 to 0.2 wt% Ti (3:53-56).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.2 wt% Ti because it is a known grain structure control material (Rioja ‘870 3:53-56). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Rioja ‘870, Bes teaches a Cu-Li-Ag-Mg alloy (Table 1) comprising 0.05 to 0.15 wt% Ti ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.15 wt% Ti because it is a grain refiner or anti-recrystallization element (Bes [0038]).
Regarding claim 13, Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including from 0 to 50 days after short heat-treatment, the sheet further comprises a combination of at least one property selected from the group consisting of: (iii) Rm(L) of at least 340 MPa and (iv) Rm(LT) of at least 320 MPa, and at least one property selected from the group consisting of (3) Rm/Rp0.2(L) of at least 1.40 and (4) Rm/Rp0.2(LT) of at least 1.45. 
Regarding claim 14, Rioja ‘859 teaches the two step aging process provides significantly higher fracture toughness values for equivalent elevated yield stress values (4:53-68 and Fig. 3). Rioja ‘859 teaches for a tensile yield strength of about 72.5 ksi the fracture toughness is about 56 ksi for a single step aging and about 64 ksi for a two-step aging (i.e. an increase in fracture toughness of about 14%, (64-56)/56*100) and for a yield strength of about 76 ksi the fracture toughness is about 36 ksi for a single step aging and about 60 ksi for a two-step aging (i.e. an increase in fracture toughness of about 67%, (60-36)/36*100) (Fig. 3). 
Regarding claim 16, Rioja ‘859 in view of Rioja ‘870 teaches an alloy for use in aircraft applications (Rioja ‘859 1:22-26; Rioja ‘870 1:5-14) including for wing or body panels (i.e. a fuselage skin) (Rioja ‘870 5:16-23).
Alternatively, Rioja ‘859 in view of Bes teaches an aluminum alloy for use in the aerospace industry such as fuselage applications (Bes [0003]).
Regarding claim 17, Rioja ‘859 teaches a multiple step aging process comprising a first step at a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The first step is not taught to be a T8 temper, an O temper, or a W temper. 
Regarding claim 18, Rioja ‘859 teaches a composition that overlaps with an AA2198 (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I). The heat treatment steps in Rioja ‘859 are not taught to be an O temper or a W temper.
Regarding claim 19, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 20, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of Bes (US 2008/0289728) as applied to claim 10 above.
Regarding claim 15, Rioja ‘859 teaches a composition that overlaps with an AA2198 (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) with a second stage heat treatment of 100 to 330 °F (38 to 166 °C) for 1 to 1000 hours (i.e. an aging treatment ranging from 130 to 170°C for 5 to 100 hours) (4:3-18).
Rioja ‘859 is silent to the second stage heat treatment being an artificial aging to a T8 temper.
Bes teaches a final aging step at 140 to 170°C for 5 to 30 hours to result in a T8 temper ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Rioja ‘859 for the second stage heat treatment to be performed as a T8 temper because it forms a product with advantageous tensile yield strength, ultimate tensile strength, and fracture toughness properties, including Rp0.2(L) of even better at least 460 MPa, Rp0.2(LT) of even better at least 490 MPa, Kapp in the T-L direction of even better at least 140 MPa√m, Keff in the T-L direction of preferentially at least 150 MPa√m , and delta aeff(max) in the T-L direction of preferentially at least 40 mm (Bes [0051] and [0053]-[0062]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Claims 10-12, 14-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728) as applied to claim 1 above, and further in view of either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576).
Regarding claim 10, Rioja ‘859 teaches a multiple stage aging process comprising a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Rioja ‘859 to include plastic deformation of not below 5% between the first and second aging steps because it lets the material high density and homogeneous distribution of dislocations network while retaining after deformation the possibility of a hardening due to aging (Di Russo 2:36-43).
As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 11, Di Russo teaches plastic deformation, H, of not below 5 percent (2:1-50).
As an alternative to Di Russo, Nock, Jr teaches cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, Di Russo teaches plastic deformation H includes drawing (4:67 and 5:1).
As an alternative to Di Russo, Nock, Jr teaches cold working by straightening or bending (1-2:54-55 and 2-1:1-6).
Regarding claim 14, Rioja ‘859 teaches the multiple step aging process enhances the combination of high strength and high fracture toughness with minimal or little sacrifice in the fracture toughness (1:60-68, 2:9-13, and 3:29-44) where comparison of a two-step aging process to a one-step aging process shows increased (L) tensile yield strength (i.e. a tensile yield strength Rp0.2(L) at least essentially equal to tensile yield strength by a process not comprising said short heat-treatment) and increased fracture toughness (4:53-68 and Fig. 3). In Rioja ‘859 Fig. 3 for the same (L) tensile yield strength, the fracture toughness increase is more than 5% as evidenced by the below table. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
(L) Tensile Yield Strength
One-Step Aging Fracture Toughness
Two-Step Aging Fracture Toughness
% increase from one-step to two-step aging process
72.5
56
64
14%
73
38
60
58%
77.3
16
62
287%


Regarding claim 15, Rioja ‘859 teaches a composition that overlaps with that instantly claimed (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. artificial aging to a T8 temper) (1:60-68, 2:1-8, 3:63-68, and 4:1-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The processes of the prior art of Rioja ‘859 in view of Rioja ‘870 and either one of Di Russo or Nock, Jr (i.e. instantly claimed steps a through i) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including at least one static mechanical property selected from the group consisting of Rp0.2(L) of at least 500 MPa, Rp0.2(LT) of at least 480 MPa, and including at least one toughness property selected from the group consisting of Kapp in the T-L direction of at least 160 MPa√m, Keff in the T-L direction of at least 200 MPa√m, and ∆aeff(max) in the T-L direction of at least 40 mm.
As an alternative to Rioja ‘870, Bes teaches in a T8 temper ([0053]) the product has a tensile yield strength in the L-direction (i.e. Rp0.2(L)) of even better at least 460 MPa ([0054]), a Kapp in the T-L direction of even at least 140 MPa√m ([0057]), a Keff in the T-L direction of at least 150 MPa√m ([0059]), and a ∆aeff(max) in the T-L direction preferentially of at least 40 mm ([0061]). 
It would have been obvious to one of ordinary skill in the art before the filling of the instantly claimed invention in the process of Rioja ‘859 to form a product with the mechanical and fracture properties taught by Bes because they are advantageous characteristics of products (Bes [0053]) that allow for forming of a sheet or plate (Bes [0063]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 16, Rioja ‘859 in view of Rioja ‘870 teaches an alloy for use in aircraft applications (Rioja ‘859 1:22-26; Rioja ‘870 1:5-14) including for wing or body panels (i.e. a fuselage skin) (Rioja ‘870 5:16-23).
Alternatively, Rioja ‘859 in view of Bes teaches an aluminum alloy for use in the aerospace industry such as fuselage applications (Bes [0003]).
Regarding claim 18, Rioja ‘859 teaches a composition that overlaps with that instantly claimed (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) and a short heat-treatment (i.e. without including an O temper or a W temper) (1:60-68, 2:1-8, 3:64-68, and 4:1-12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,400,313 (US App. No. 14/783,449). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claims 1 and 9) with overlapping properties (claim 15).
Claims 1-9, 13, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,313 (US App. No. 14/781,096).
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claim 1).
Claims 10-12, 14-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,313 (US ‘313) (US App. No. 14/781,096) in view of Rioja ‘859 (US 5,076,859) and either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576). 
US ‘313 is silent to the additional processes of claim 10.
Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘313 to perform a multiple step aging treatment comprising a first step at 121 to 218°C for 1 to 50 hours and a second step at 38 to 166°C for 1 to 1000 hours because it enhances the combination of high strength and high fracture toughness and is an economic process (Rioja ‘859 1:60-68, 2:9-13, and 3:29-44). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
US ‘313 in view of Rioja ‘859 is silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of US ‘313 in view of Rioja ‘859 to include plastic deformation of not below 5% between the first and second aging steps because it lets the material high density and homogeneous distribution of dislocations network while retaining after deformation the possibility of a hardening due to aging (Di Russo 2:36-43).
As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of US ‘313 in view of Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). 
Related Art
Reimann (US 3,947,297)
Regarding claim 1, Reimann teaches a thermomechanical process for treating 7000 series aluminum alloys (1:12-14 and 50-63) comprising (1) heating the alloy in a salt bath for about 1 hour at a temperature of about 870°F, (2) quenching, (3) pre-aging for about 1 to 2 hours from about 212 to 250°F, (4) cold working by about 5 to 15 percent, and (5) soaking or aging for about 10 to 25 hours at about 240 to 260°F (1:64-68, 2:1-17, and 3:11-28). The alloy of Reimann does not include Li (2:28-40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735